PER CURIAM
Defendant appeals his conviction for possession of a controlled substance. ORS 475.992. He contends that his motion to suppress evidence should have been allowed, that the reimbursement ordered for court-appointed attorney fees was too high and that the date of commencement of his probation was wrong. We agree with the trial court that the search was a lawful incident to a lawful arrest. We write only to modify the order for reimbursement of attorney fees.
As a condition of probation, the court required defendant to pay $609 as reimbursement for the court-appointed attorney expenses. The state concedes that the record shows that expenses for counsel were $325. The court erred by imposing more than that amount. State v. Westby, 99 Or App 371, 781 P2d 1270 (1989).
Defendant also contends that, because the sentencing hearing was in November, 1989, but the judgment was not entered until July, 1990, there is a risk that his probation will be extended, because the probation department may begin the probation period as of July, 1990. We decline his request that we amend the judgment to specify that his probation began in November, 1989, because it is clear from the judgment that probation commenced on the date of the sentencing hearing. The contention that the probation department might misread the judgment and extend his probation is only speculative.
Condition of probation for payment of court-appointed attorney fees modified to $325; otherwise affirmed.